Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-13-00794-CV

                         IN THE INTEREST OF D.E., a Child

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02843
                       Honorable Richard Garcia, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the Order of Termination is
AFFIRMED. It is ORDERED that no costs be assessed against Appellant.

      SIGNED March 12, 2014.


                                             _____________________________
                                             Karen Angelini, Justice